        Case 4:19-cv-00812-KGB Document 1 Filed 11/20/19 Page 1 of 14

                                                                                 EAJ,fo,~RRT
                                                                                   ERN DtSTiiiCT ARKANSAS

                      IN THE UNITED STATES DISTRICT COURT                           NOV .2 0 2019
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION                            ~:~es w.   McD"cK, CLERK
                                                                                                    DEPCLERK
DEMARIUS ROBERTS, Individually and on                                                  PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                    No. 4: 19-cv- 812-KGB
                                                     --
RREAF HOLDINGS, LLC,                                                              DEFENDANTS
and BEACON HILL PROPERTIES, LLC


                   ORIGINAL COMPLAINT-COLLECTIVE ACTION


       COMES NOW Plaintiff Demarius Roberts ("Plaintiff''), individually and on behalf

of all others similarly situated, by and through his attorneys Sean Short and Josh

Sanford of Sanford Law Firm, PLLC, and for his Original Complaint-Collective Action

against Defendants RREAF Holdings, LLC, and Beacon Hill Properties, LLC
                                                                                         Baker
                                                  Thh~ ras~ asslP,jned to Districi Judge _ _ _ __
                                                                                                               ..
("Defendants"), he states and alleges as follows:                             Volpe
                                                  anci to Magistrate Judge_________             _

                               I. PRELIMINARY STATEMENTS

       1.     This is a collective action brought by Plaintiff Demarius Roberts,

individually and on behalf of all other hourly-paid employees who worked more than

forty hours per week and received commissions at any time within a three-year period

preceding the filing of this Complaint.

       2.     Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. ("FLSA") and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201,

et seq. ("AMWA"), for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest, and costs, including reasonable attorneys' fees, as a result of

                                            Page 1 of 14
                       Demarius Roberts, et al. v. RREAF Holdings, LLC, et al.
                                U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                               Original Complaint-Collective Action
         Case 4:19-cv-00812-KGB Document 1 Filed 11/20/19 Page 2 of 14



Defendants' failure to pay Plaintiff and all other hourly-paid employees who received

commissions lawful overtime compensation for hours in excess of forty (40) hours per

week.

        3.    Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendants have willfully and intentionally committed violations of the

FLSA and the AMWA as described, infra.

                            II.       JURISDICTION AND VENUE

        4.    The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

        5.    Plaintiffs claim under the AMWA forms part of the same case or

controversy and arises out of the same facts as the FLSA claims made herein.

        6.    This Court has supplemental jurisdiction over Plaintiffs AMWA claims

pursuant to 28 U.S.C. § 1367(a).

        7.    Defendants conduct business in this District and a substantial part of the

events alleged herein occurred in this District.

        8.    Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because the State of Arkansas has personal jurisdiction over Defendants, and

Defendants therefore "reside" in Arkansas.

        9.    On information and belief, the payroll records and other documents related

to the payroll practices that Plaintiff challenges are located in this District.




                                              Page2 of 14
                        Demarius Roberts, et al. v. RREAF Holdings, LLC, et al.
                                   U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                  Original Complaint-Collective Action
          Case 4:19-cv-00812-KGB Document 1 Filed 11/20/19 Page 3 of 14



                                       Ill.    THE PARTIES

        10.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

        11.     Plaintiff is a citizen and resident of Pulaski County.

        12.     Plaintiff was hired by Defendants as an hourly employee at Defendants'

Beacon Hill apartment complex during the three years preceding the filing of this

Complaint.

        13.     During Plaintiff's employment, Defendants classified Plaintiff as non-

exempt from the overtime requirements of the FLSA and the AMWA and paid Plaintiff

an hourly wage.

        14.     At all times material hereto, Plaintiff was entitled to the rights, protection

and benefits provided under the Fair Labor Standards Act 29 U.S.C. § 201, et seq.

        15.     At all material times, Plaintiff has been entitled to the rights, protection and

benefits provided under the FLSA and the AMWA.

        16.     Separate Defendant RREAF Holdings, LLC, is Texas limited liability

company headquartered in Dallas that operates apartment complexes primarily across

the South, Southeast and Southern Atlantic regions of the United States, including this

judicial district.

        17.     Separate Defendant RREAF Holdings, LLC, should be served by its

registered agent for service, namely Webb M. Sowden, 111, 4228 North Central

Expressway, Suite 110, Dallas, Texas 75206.




                                              Page3of14
                         Demarlus Roberts, et al. v. RREAF Holdlngs, LLC, et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                 Original Complaint-Collective Action
         Case 4:19-cv-00812-KGB Document 1 Filed 11/20/19 Page 4 of 14



        18.   Separate Defendant RREAF Holdings, LLC, has employees that handle,

sell, or otherwise work on goods or materials that have been moved in or produced for

commerce such as such as computer equipment and mobile phones.

        19.   At all relevant times, Separate Defendant RREAF Holdings, LLC,

continuously employed at least four (4) employees.

        20.   At all relevant times, Separate Defendant RREAF Holdings, LLC's, gross

volume of sales made or business done has exceeded $500,000.00 per year.

        21.   Separate Defendant Beacon Hill Properties, LLC, is a for-profit, domestic

limited liability company, created and existing under and by virtue of the laws of the

State of Arkansas, providing property rental and management services.

        22.   Separate Defendant Beacon Hill Properties, LLC, should be served by its

registered agent for service, namely Philip Miron, 901 North University Avenue, Little

Rock, Arkansas 72207.

        23.   Separate Defendant Beacon Hill Properties, LLC, annual gross volume of

sales made or business done is not less than $500,000.00.

        24.   Separate Defendant Beacon Hill Properties, LLC, has employees engaged

in interstate commerce.

        25.   Separate Defendant Beacon Hill Properties, LLC, has more than four (4)

employees.

        26.   Upon information and belief, Separate Defendant RREAF Holdings, LLC,

controls or has the right to control the day-to-day operations of Separate Defendant

Beacon Hill Properties, LLC, such that it is liable to Plaintiff as an employer under the

FLSA.
                                           Page4of14
                      Demartus Roberts, et al. v. RREAF Holdings, LLC, et al.
                               U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                              Original Complalnt---Collectlve Action
        Case 4:19-cv-00812-KGB Document 1 Filed 11/20/19 Page 5 of 14



       27.    Defendants RREAF Holdings, LLC, and Beacon Hill Properties, LLC,

constitute an integrated enterprise because Defendants' related activities of jointly

owning and operating apartment complexes are for a common purpose within the

meaning of the FLSA, 29 U.S.C. § 203(r).

       28.    Defendants RREAF Holdings, LLC, and Beacon Hill Properties, LLC,

acted jointly as the employer of Plaintiff and the proposed collective members and have

been engaged in interstate commerce as that term is defined under the FLSA and the

AMWA at all times relevant to this lawsuit.

                               IV.     FACTUAL ALLEGATIONS

       29.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated herein.

       30.    Plaintiff has worked for Defendants as both a leasing agent and an

assistant manager at Defendants' apartment complex in Little Rock since June of 2018.

       31.    As both a leasing agent and an assistant manager, Defendants classified

Plaintiff as non-exempt from the overtime requirements of the FLSA and the AMWA and

paid him an hourly rate.

       32.    Plaintiff worked in excess of forty (40) hours per week on a regular, typical

basis while working for Defendants.

       33.    Defendants paid Plaintiff an hourly rate plus 1.5 times Plaintiff's hourly rate

for all hours worked over forty per week.

       34.    In addition to Plaintiff's hourly rate, Defendants paid Plaintiff commissions

based on objective and measurable sales criteria.

       35.    As part of its property management services, Defendant hires employees
                                           Page Sof 14
                      Dernarius Roberts, et al. v. RREAF Holdings, LLC, et al.
                                U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                              Original Complaint-Collective Action
        Case 4:19-cv-00812-KGB Document 1 Filed 11/20/19 Page 6 of 14



in various other hourly-paid positions including leasing agents and an assistant

managers (collectively "hourly positions").

       36.    These positions, which are considered non-exempt from the overtime

requirements of the· FLSA and the AMWA, receive an hourly wage plus 1.5 times the

hourly rate for all hours worked over forty per week.

       37.    These hourly positions also receive commissions based on objective and

measurable sales criteria.

       38.    For at least one workweek, Defendants failed to include Plaintiff's and

other hourly position employees' commissions in the calculation of their overtime rate

for weeks in which Plaintiff and other hourly position employees earned a commission

and worked more than forty hours per week.

       39.    Section 778.208 of Title 29 of the Code of Federal Regulations requires all

forms of compensation, such as commissions, "must be totaled in with other earnings to

determine the regular rate on which overtime pay must be based."

       33.    Defendants violated the FLSA and the AMWA by not including all forms of

compensation, such as commissions for Plaintiff and the other hourly-paid employees in

their regular rate when calculating their overtime pay.

       34.    Plaintiff worked for Defendants at Defendants' apartment complex in Little

Rock and Defendants' pay practices were the same for all hourly workers at the Little

Rock apartment complex.

       35.    The pay practices that violate the FLSA and the AMWA alleged herein

were the same at all of Defendants' apartment complexes because the policy was a



                                           Page&of 14
                      Demarius Roberts, et al. v. RREAF Holdings, LLC, et al.
                               U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                             Original Complalnt--Collectlve Action
        Case 4:19-cv-00812-KGB Document 1 Filed 11/20/19 Page 7 of 14



centralized human resources policy implemented uniformly from Defendants' principal

office in Dallas.

       40.     Defendants knew or showed reckless disregard for whether the way they

paid Plaintiff violated the FLSA.

                    V.     REPRESENTATIVE ACTION ALLEGATIONS

       41.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Original Complaint as if fully set forth in this section. ·

       42.     Plaintiff brings this claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       43.     Plaintiff brings his FLSA claim on behalf of all other hourly-paid employees

who were paid commissions and were employed by Defendants at any time within the

applicable statute of limitations period, who were classified by Defendants as non-

exempt from the overtime requirements of the FLSA and who are entitled to payment of

the following types of damages:

       A.      Payment for all hours worked, including payment of a lawful overtime

premium for all hours worked for Defendants in excess of forty (40) hours in a

workweek; and

       B.      Liquidated damages; and

       C.      Attorney's fees and cost.

       44.     The relevant time period dates back three (3) years from the date on

which Plaintiff's Original Complaint-Collective Action was filed and continues forward

through the date of judgment pursuant to 29 U.S.C. § 255(a).



                                              Page7 of 14
                         Demarius Roberts, et al. v. RREAF Holdings, LLC, et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                Original Complaint-Collective Action
        Case 4:19-cv-00812-KGB Document 1 Filed 11/20/19 Page 8 of 14



       45.    The members of the proposed FLSA Collective are similarly situated in

that they share these traits:

       A.     They were classified by Defendants as non-exempt from the overtime

requirements of the FLSA;

       B.     They were paid hourly rates;

       C.     They recorded their time in the same manner; and

       D.     They were paid commissions; and

       E.     They were subject to Defendants' common policy of improperly calculating

overtime pay for hours worked over forty (40) per work week.

       46.    Plaintiff is unable to state the exact number of the potential members of

the FLSA Collective but believe that the group exceeds 100 persons.

       47.    Defendants can readily identify the members of the Section 16(b)

Collective. The names, physical addresses, electronic mailing addresses and phone

numbers of the FLSA collective action Plaintiff are available from Defendants, and a

Court-approved Notice should be provided to the FLSA collective action Plaintiff via first

class mail, email and text message to their last known physical and electronic mailing

addresses and cell phone numbers as soon as possible, together with other documents

and information descriptive of Plaintiff's FLSA claim.

                             VI.   FIRST CLAIM FOR RELIEF
                          (Individual Claim for Violation of FLSA)

       48.    Plaintiff repeats and re-alleges all the preceding paragraphs of this

Original Complaint as if fully set forth in this section.




                                              Pages of 14
                        Dernarius Roberts, et al. v. RREAF Holdings, LLC, et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                Original Complaint-Collective Action
        Case 4:19-cv-00812-KGB Document 1 Filed 11/20/19 Page 9 of 14



       49.    29 U.S.C. § 207 requires employers to pay employees one and one-half

(1.5) times the employee's regular rate for all hours that the employee works in excess

of forty (40) per week. 29 U.S.C.S. § 207.

       50.    Defendants violated Section 778.208 of Title 29 of the Code of Federal

Regulations by not including all forms of compensation, including commissions, for

Plaintiff in his regular rate when calculating his overtime pay.

       51.    Defendants' conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

       52.    By reason of the unlawful acts alleged in this Complaint, Defendants are

liable to Plaintiff for, and Plaintiff seeks, unpaid overtime wages, liquidated damages,

and costs, including reasonable attorney's fees as provided by the FLSA.

       53.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                           VII.      SECOND CLAIM FOR RELIEF
                      (Collective Action Claim for Violation of FLSA)

       54.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Original Complaint as if fully set forth in this section.

       55.     Plaintiff brings this collective action on behalf of all hourly-paid employees

who were paid commissions by Defendants to recover monetary damages owed by

Defendants to Plaintiff and members of the putative collective for all the overtime

compensation for all the hours he and they worked in excess of forty (40) each week.




                                              Page9of14
                        Demarius Roberts, et al. v. RREAF Holdings, LLC, et al.
                                   U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                  Original Complalnt---COllectlve Action
        Case 4:19-cv-00812-KGB Document 1 Filed 11/20/19 Page 10 of 14



        56.    Plaintiff brings this action on behalf of himself and all hourly-paid

employees who were paid commissions, former and present, who were and/or are

affected by Defendants' willful and intentional violation of the FLSA.

        57.    29 U.S.C. § 207 requires employers to pay employees one and one-half

(1.5) times the employee's regular rate for all hours that the employee works in excess

of forty (40) per week. 29 U.S.C.S. § 207.

       · 58.   Defendants violated Section 778.208 of Title 29 of. the Code of Federal ·

Regulations by not including all forms of compensation, such as commissions, given to

Plaintiff and those similarly situated in their regular rate when calculating their overtime

pay.

        59.    In the past three years, Defendants have employed more than one

hundred (100) hourly-paid employees who were paid commissions.

        60.    Like Plaintiff all or almost all hourly-paid employees who were paid

commissions regularly worked more than forty (40) hours in a week.

        61.    Defendants failed to pay these workers at the proper overtime rate.

        62.    Because these employees are similarly situated to Plaintiff, and are owed

overtime for the same reasons, the opt-in collective may be properly defined as:

               Each hourly employee within the three years preceding the
               filing of the Complaint to whom Defendants paid a commission
               for a sale made or a target met in at least one week in which
               the employee worked more than forty hours.

        63.    Defendants' conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.




                                           Page 10 of14
                       Demarlus Roberts, et al. v. RREAF Holdings, LLC, et al.
                                U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                              Original Complalnt---Collectlva Action
       Case 4:19-cv-00812-KGB Document 1 Filed 11/20/19 Page 11 of 14



       64.    By reason of the unlawful acts alleged in this Complaint, Defendants are

liable to Plaintiff and all those similarly situated for, and Plaintiff and all those similarly

situated seek, unpaid overtime wages, liquidated damages, and costs, including

reasonable attorney's fees as provided by the FLSA.

       65.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff and all those similarly situated as provided by the FLSA, Plaintiff

and all those similarly situated are entitled to an award of prejudgment- interest at the

applicable legal rate.

                              VIII.   THIRD CLAIM FOR RELIEF
                      (Individual Claim for Violation of the AMWA)

       66.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       67.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the AMWA, Arkansas Code Annotated§§ 11-4-201, et seq.

       68.    At all relevant times, Defendants were Plaintiffs "employer" within the

meaning of the AMWA, Ark. Code Ann. § 11-4-203(4).

       69.     Arkansas Code Annotated § 11-4-211 requires employers to pay all

employees one and one-half (1.5) times regular wages for all hours worked over forty

(40) hours in a week, unless an employee meets the exemption requirements of 29

U.S.C. § 213 and accompanying Department of Labor regulations.

       70.    Defendants failed to pay Plaintiff all minimum wages and overtime wages

owed, as required under the AMWA.




                                             Page 11 of14
                         Demarius Roberts, et al. v. RREAF Holdings, LLC, et al.
                                  U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                                Original Complalnt---Collectlve Action
       Case 4:19-cv-00812-KGB Document 1 Filed 11/20/19 Page 12 of 14



       71.     Defendants' failure to include commissions in Plaintiff's overtime pay

resulted in a failure to pay Plaintiff full and complete overtime during weeks in which

Plaintiff worked more than forty (40) hours.

       72.     Defendants' conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary and in bad faith.

       73.     By reason of the unlawful acts alleged in this Complaint, Defendants are

liable to Plaintiff for monetary damages, liquidated damages, costs, and a reasonable

attorney's fee provided by the AMWA for all violations which occurred beginning at least

three (3) years preceding the filing of Plaintiff's initial complaint, plus periods of

equitable tolling.

       74.     Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the AMWA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                               IX.     PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Demarius Roberts respectfully

prays that each Defendant be summoned to appear and to answer herein as follows:

       A.      That Defendants be required to account to Plaintiff, the collective

members, and the Court for all of the hours worked by Plaintiff and the collective

members and all monies paid to them;

       8.      A declaratory judgment that Defendants' practices violate the FLSA and

attendant regulations at 29 C.F.R. § 516 et seq.;

       C.      A declaratory judgment that Defendants' practices violate the AMWA and

the related regulations;
                                           Page 12of14
                       Demarius Roberts, et al. v. RREAF Holdings, LLC, et al.
                                U.S.D.C. (E.D. Ark.) No. 4:11M:v•_
                              Original Complaint-Collective Action
          Case 4:19-cv-00812-KGB Document 1 Filed 11/20/19 Page 13 of 14



       D.      Certification of, and proper notice to, together with an opportunity to

participate in the litigation, all qualifying current and former employees;

       E.      Judgment for damages for all unpaid overtime compensation under the

FLSA and attendant regulations at 29 C.F.R. § 516 et seq.;

       F.      Judgment for damages for all unpaid overtime compensation under the

AMWA and the related regulations;

       G.      Judgment for liquidated damages pursuant to the FLSA and attendant

regulations at 29 C.F.R. §516 et seq., in an amount equal to all unpaid overtime

compensation owed to Plaintiff and members of the collective during the applicable

statutory period;

       H.      Judgment for liquidated damages pursuant to the AMWA and the relating

regulations; in an amount equal to all unpaid overtime compensation owed to Plaintiff

and members of the collective during the applicable statutory period;

       I.      An order directing Defendants to pay Plaintiff and members of the

collective pre-judgment interest, reasonable attorney's fees and all costs connected with

this action; and

       J.      Such other and further relief as this Court may deem necessary, just and

proper.




                                           Page 13 of14
                       Demarius Roberts, et al. v. RREAF Holdings, LLC, et al.
                                U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                               Original Complaint-Collective Action
Case 4:19-cv-00812-KGB Document 1 Filed 11/20/19 Page 14 of 14



                                            Respectfully submitted,

                                            DEMARIUS ROBERTS, Individually
                                            and on Behalf of All Others
                                            Slmllarly Situated, PLAINTIFF

                                            SANFORD LAW FIRM, PLLC
                                            One Financial Center
                                            650 South Shackleford, Suite 411
                                            Little Rock, Arkansas 72211
                                            Telephone: (501) 221-0088
                                            Facsimile: 88) 787-2040




                                            Josh Sanfi
                                            A 1• Bar No. 200 37
                                              an"•1 1CY-:11nfordlawfirm.com




                                 Page 14of14
            Dernarlus Roberts, et al. v. RREAF Holdlngs, LLC, et al.
                      U.S.D.C. (E.D. Ark.) No. 4:19-cv-_
                    Orlglnal Complalnt--Collectlve Action
